IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39748

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 682
                                                )
       Plaintiff-Respondent,                    )     Filed: October 19, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
ANTHONY WAYNE WALKER,                           )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Thomas F. Neville, District Judge.

       Judgment of conviction and aggregate unified sentences of twenty years, with a
       minimum period of confinement of four years, for two counts of grand theft by
       possession of stolen property, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ian H. Thomson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                and MELANSON, Judge

PER CURIAM
       Anthony Wayne Walker pled guilty to two counts of grand theft by possession of stolen
property. Idaho Code §§ 18-2403(4), 18-2407(1)(b). On the first count, the district court
sentenced Walker to a unified term of ten years, with a minimum period of confinement of three
years, to run concurrently with Walker’s existing sentences for burglary. As to the second count,
the district court imposed a unified term of ten years, with a minimum period of confinement of
one year, to run consecutive to the sentence on the first count and concurrent with Walker’s
existing burglary sentences. The aggregate sentences imposed were twenty years with four years




                                               1
determinate to run concurrently with Walker’s existing burglary sentences. Walker appeals
asserting that the district court abused its discretion by imposing excessive sentences.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Walker’s judgment of conviction and sentences are affirmed.




                                                   2